Citation Nr: 0831793	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-01 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision on behalf 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
his request for a personal hearing by correspondence dated in 
March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2006.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran contends he is unemployable as a 
result of his service-connected post-traumatic stress 
disorder (PTSD) (50 percent disabling) and hearing loss (30 
percent disabling).  An August 2005 VA psychiatric 
examination provided an Axis I diagnoses of PTSD and a 
history of alcohol dependence.  A global assessment of 
functioning (GAF) score of 45 was provided.  It was noted 
that the veteran's PTSD affected his employment.  A GAF score 
of 45 is representative of serious symptoms or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  An April 2006 VA 
audiology examination report noted it was likely the 
veteran's hearing impairment would affect his employability; 
however, an April 2006 general medical examination found the 
veteran was unemployable as a result of multiple factors plus 
the service-connected disabilities of PTSD and hearing 
deficit.  The examiner noted that the claims folder was 
unavailable for review.  An April 2006 VA psychiatric 
examination included an Axis I diagnosis of chronic PTSD and 
a GAF score of 60.  Again, the examiner noted that the claims 
folder was unavailable for review.  In light of the 
apparently inconsistent GAF scores of record and the 
inconclusive April 2006 general medical examination report 
finding as to unemployability as a result of service-conneced 
disabilities, the Board finds further development is required 
prior to appellate review. 

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the April 2006 VA psychiatric 
examiner, if available, for an opinion as 
to whether by reason of his service-
connected disabilities (PTSD and hearing 
loss) he is precluded from obtaining or 
maintaining any gainful employment 
consistent with his education and 
occupational experience.  The examiner 
should also be requested to reconcile any 
opinion provided with the August 2005 VA 
examiner's assessment of functioning by 
report of a GAF score of 45.  

If the April 2006 VA examiner is 
unavailable, appropriate action should be 
taken for the veteran to be scheduled for 
an appropriate VA psychiatric examination 
for an opinion as to the current nature 
and severity of his service-connected 
PTSD.  An opinion should also be provided 
as to whether by reason of his service-
connected disabilities (PTSD and hearing 
loss) he is precluded from obtaining or 
maintaining any gainful employment 
consistent with his education and 
occupational experience.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


